
	

115 S1677 IS: To amend the Food, Agriculture, Conservation, and Trade Act of 1990 to improve access to grants and loans for evidence-based substance use disorder treatment services in rural areas, and for other purposes.
U.S. Senate
2017-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 1677
		IN THE SENATE OF THE UNITED STATES
		
			July 31, 2017
			Mr. Donnelly (for himself and Mr. Strange) introduced the following bill; which was read twice and referred to the Committee on Agriculture, Nutrition, and Forestry
		
		A BILL
		To amend the Food, Agriculture, Conservation, and Trade Act of 1990 to improve access to grants and
			 loans for
			 evidence-based substance use disorder treatment services in rural areas,
			 and for other purposes.
	
	
 1.Distance learning and telemedicineSection 2333(c) of the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 950aaa–2(c)) is amended by adding at the end the following:
			
				(5)Substance use disorder treatment services
 (A)In generalSubject to subparagraph (B), the Secretary shall make available not less than 20 percent of amounts made available under section 2335A for financial assistance under this chapter for substance use disorder treatment services.
 (B)ExceptionIn the case of a fiscal year for which the Secretary determines that there are not sufficient qualified applicants to receive financial assistance for substance use disorder treatment services to reach the 20-percent requirement under subparagraph (A), the Secretary may make available less than 20 percent of amounts made available under section 2335A for those services..
		
